ITEMID: 001-23763
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: ERMANNOVÁ v. THE CZECH REPUBLIC
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Ludmila Ermannová, is a Czech national, who was born in 1950 and lives in Dymokury.
The facts of the case, as submitted by the applicant, may be summarised as follows.
On 4 June 1996 the applicant brought an action for damages against Ms H. for payment of CZE 30,000 for baby clothes and two baby seats which the applicant had allegedly brought at her request from Germany in April 1995.
On 26 May 1997 the Hradec Králové District Court (okresní soud) requested the Dymokury Municipal Office (obecní úřad) to submit an official statement on the applicant’s reputation in the municipality, referring to section 128 of the Code of Civil Procedure.
On 28 May 1997 the mayor of the municipality submitted a statement which read as follows:
[Translation]
“The reputation of Ludmila Ermannová, living in Dymokury, Na Ohrádkách 62, is very bad in the municipality. Ms Ermannová systematically looks for and initiates conflicts with inhabitants. This is proved by a number of minor offences concerning the cohabitation with other inhabitants, which were dealt with by the municipal office. One can easily doubt most of the information given by Mr Ermannová.”
[Original]
“Pověst Ludmily Ermannové, bytem Dymokury, Na Ohrádkách 62, je v obci velmi špatná. Paní Ermannová systematicky vyhledává a je iniciátorem konfliktů s obyvateli obce. Toho dokladem je množství přestupků na úseku občanského soužití, které byly na místním úřadě řešeny. Také o pravdivosti většiny informací paní Ermannovou poskytovaných lze s úspěchem pochybovat.”
On 16 July 1997, in her final submissions to the District Court, the applicant denied the truthfulness of the information provided by the mayor in his statement.
By judgment of 25 July 1997 the District Court, having heard the parties, Ms H.’s parents, the applicant’s daughter and son and two other witnesses, Mr and Ms P., and having assessed certain documentary evidence, dismissed the applicant’s action. It found that the applicant had not shown that she had a contractual relationship with Ms H. which would have obliged her to meet a specific financial obligation. The court found therefore that there was no need to re-hear Mr P. and Ms P. or to watch a video recording of Ms H.’s children sitting in the baby seats and wearing the clothes in question.
The District Court made no reference in its judgment to the statement issued by the Municipal Office.
On 24 September 1998 the Hradec Králové Regional Court (krajský soud), upon the applicant’s appeal, quashed the judgment of the District Court and remitted the case with a binding opinion that the applicant, in order to be successful in the proceedings, had to prove that there was an agreement between her and Ms H., in the sense that the applicant would sell children’s clothes and baby seats for an agreed price, and that Ms H. had asked her father to order the goods. To that effect, the Regional Court instructed the District Court to re-hear the applicant, Ms H’s father and another witness.
By judgment of 27 July 1999 the District Court, having taken additional evidence in accordance with the Regional Court’s instruction, dismissed the applicant’s action for damages. It held, inter alia, that:
On 19 January 2000 the Regional Court upheld this judgment endorsing the reasoning of the lower court in the main.
On 29 July 1997 the applicant sued the municipality before the Prague Regional Court (krajský soud), seeking the protection of her personal rights within the meaning of section 11 et seq. of the Civil Code. She claimed that the information contained in the mayor’s statement did not correspond to the reality, that it was of a defamatory nature and that it interfered with her dignity and civil reputation. She further claimed that the municipality should be ordered to present a written apology and an undertaking to refrain, in future, from committing similar interferences.
The Regional Court requested the District Court to submit the court file concerning the applicant’s action for damages, from which it appeared that the Municipal Office had submitted its statement upon the District Court’s request, with a view to obtaining an official opinion on the reputation and credibility of both parties to the proceedings.
It further requested the Poděbrady Town Office (městský úřad) to submit the case files relating to minor offences involving the applicant’s family which had been dealt with by the Municipal Office. It established from the documents before it that the applicant and her children had had a number of disputes with their neighbours, a local family and three other persons, and that the administrative proceedings had been, for the most part, discontinued.
The Regional Court also had before it a case file with a claim brought by Ms H.’s father against the applicant, in which he alleged that the latter had verbally abused him. These proceedings had also been discontinued.
On 2 December 1998 the Regional Court, after having heard the parties and examined the aforesaid documentary evidence, dismissed the applicant’s action. In its view, the municipality had not unjustifiably interfered with the applicant’s right to the protection of her personal rights, as it had fulfilled the obligation imposed on it by the District Court pursuant to Article 128 of the Code of Civil Procedure. The court further noted that the municipality had not misused its power when issuing the statement, the content of which was in substance truthful, and which the applicant could challenge in the course of the proceedings for damages.
On 6 January 1999 the applicant appealed, arguing that the Regional Court had not assessed the evidence correctly and that, consequently, had wrongly dealt with the factual and legal issues of the case.
On 8 April 1999 the Prague High Court (vrchní soud), admitting in evidence a decision of the Town Office of 27 August 1997 and the text of note no. 6 published in a local newsletter in March 1999, found the applicant’s appeal unsubstantiated. It held, inter alia, that it had not been proved that the municipality did not believe that the information about the applicant’s reputation contained in its statement was incorrect or that it had intended to damage the applicant.
On 15 November 1999 the Supreme Court (Nejvyšší soud) rejected the applicant’s appeal on points of law (dovolání) in which the applicant challenged, inter alia, the lower courts’ finding that the content of the mayor’s statement had not been published, and claimed that the local newsletter had reported that the District Court had requested the Municipal Office to submit an appraisal of her, and that local deputies had suggested that the appraisal be based on a previous one to which new relevant facts should be added.
On 21 June 1999 the applicant filed a constitutional appeal (ústavní stížnost) alleging, inter alia, a violation of Article 10 of the Charter of Fundamental Rights and Freedoms (Listina základních práv a svobod) and Articles 6 and 8 of the Convention, in that the statement of the municipality containing its opinion about her reputation and credibility had been used in the court proceedings held in public and published in the local newsletter.
On 24 February 2000 the Constitutional Court (Ústavní soud) rejected the applicant’s constitutional appeal as manifestly ill-founded. Although it expressed certain doubts as to the suitability of requesting third persons to issue statements on the reputation and credibility of an individual pursuant to Article 128 of the Code of Civil Procedure, the Constitutional Court considered, in particular, that the municipality had acted on the District Court’s request under this provision and, having regard to the actual situation in the municipality and relations between inhabitants, it had done it the way which was hardly violating the principle of social proportionality. It was indisputable that between 1997 and 1998 the applicant and members of her family had been involved in eighteen proceedings relating to minor offences. The fact that these proceedings had eventually been discontinued was, in the court’s view, irrelevant. It further noted that the statement issued by the mayor, and subsequently approved by the municipal board of representatives (zastupitelstvo obce), reflected the prevailing opinion of the local inhabitants.
1. The Code of Civil Procedure
Under section 128 of the Code of Civil Procedure, when answering a court’s questions, everyone is obliged to communicate to the court facts which are important for the proceedings and the judicial decision. A natural person may refuse to communicate facts to the court on the same grounds as a witness under section 126(1).
2. The Civil Code
The right to protection of a person’s dignity, honour, reputation and good name is guaranteed by section 11 et seq. of the Civil Code.
Under section 11 of the Civil Code, a natural person has the right to the protection of his or her personality, in particular of his or her life and health, civil and human dignity, privacy, name and his or her personal characteristics.
Pursuant to section 13(1), a natural person has the right to request that an unjustified interference with his or her personality should be stopped, that the consequences of such interference be eliminated, and that appropriate satisfaction be granted.
The existence of an unjustified interference, objectively capable of affecting a person’s rights under section 11 et seq. of the Civil Code, is a prerequisite for a successful claim for the protection of the plaintiff’s personality.
3. The Charter of Fundamental Rights and Freedoms
Everyone is entitled to
- the protection of his or her human dignity, personal integrity, good reputation, and his or her name;
- protection against an unauthorized interference with his or her personal and family life; and
- protection against the unauthorized gathering, publication or other misuse of his or her personal data.
